OFFICE    OF THE     ATTORNEY        GENERAL         OF TEXAS
                                    AUSTIN




iiororsblo T. 2. IYimbla
First ,safstant State superintendent
State ;)epartmeiztof L&cation
&astir, Texar
Dear Sir:                     cpinioc     Lo.   O-b@3

                              .ie :     Ghether imoz~e from
                                        of aallche fro5 scho
                                        shall be plao
                                        able sohool F
       .                                jwrnentschool




                                                                5, asking us~to
                                                                d In 2s. :A 5.
&ilert's letter 0

       secure   60                                            iron, the Attorney
                                                     )    ..am!lbl@on   county
                                                in       Tom Greene    county.
                                              hree years, t&e Cpmroie-
                                              lche iron the same area-
                                           of the calicha was place& in
                                         und and apportioned to the




       to the school districts. 'r!e
                                   feel tmt the caliche
       would COiW FG tLe s6m6 oategory 88 gravel or top
       aoil and that we are Justified ~JZplacing the in-
       some from the sale of caliohe 3.~the nvaflabla
       Sahool Fund and apportioning it to the school dia-
       tricts. secondly, la publlo school land subject t0
       taxation, an(lif so what sorttof taxatior is it
       subJect to:"
Yonorsble T. :;.TrFclble, page 2


       .3elatlveto your first .&ueatior,
                                       qe quote frostthis de-
partqent% Opinion Xo. O-4651:
          "You do not infom us in your telegrainwhether
       the sale or tne grevel and oaliohs will oonstituts
       a sale 0r real property or OS persohsl property.
       Of ooursc, this would be gov~med bg'tbe type of
       oontract,.conveyanceor deed given by the county.
       tierespaotrullyaall your attention to the aass of
       Dreeben v. Witehurst '68 53;3. (26) 1025 (Texss
       Cosvnissionof ADpealsf &5 S.~Vi.(26) 705 (Dallas
       Court or civil Appealsis whiah 'oonstrueda orrtsin
       convoysnos to 70,000 cubio yards of gravel to bs a
       convsyaucs or psrsohal property rather then or
       real property. This case aontaius an excellent
       discussion of the distinotion between oonveyanaes
       as constitutingreal or lmreonal pr0perty.v
       If the sale of the oaliche constitutes a sale of psrsosal
property, then the incoma Iron:the.sale my be plaoed in ti:o
Available Sahool r'und.
      Your sacond question is as roif0ws:
          nSaco~dly, 1s pub110 sohool lend uubjeot to
       taxation, and if so what sort of taxation is it
       subjeot to';'"
       Section 66 of Article 7 or the State Coiiatitution
                                                        provides
 as follows:
          "All a~iculture or grazihg school land men-.,.
       tioned Ln-seatior6 of this artiole omed by any
       county shall be subjeot to taxetion except for
       State puqoses to the sallieextent as la&s privately
       owned;n
       section 6 referred to in jectlor 68 relates to lands sran;;~
by the &tats to the several oounties for sduoational purposes.
do not spscifiosllyask if osrtaln g.overnmsntal a&onoias heving
taxlEg authority caILlevy and colleot taxes on suoh sohool la&do.
       Ths btate oamot levy ahd oolleot taxes oh said lands
and tide Department, ti ODihion iio.G-442, held tnat oountlas were
not liable to the state tor their part of ths gross produotion
tax on Oil.
          .   ._I

I_   -




         Honorable T. 2. Trimbla, page 3


                 The Courts of this State,have held that said lands
         are aubjbct to taxation by the counties and school districts
         in which the land is looated. Chlldresa County v. Gtate, 92
         ii. 5:. (2d) Ull; Childress County v . LlortohIhdeDendent Sohool
         Dletrlct, 95 S. X. (26) 1.041.
               It 1s the opinion of this Departmxt th6t landa,
         classlfled a8 serioultursl or erazihg lands, gasted by the
         State to couuties Car eduaational purposes under the srovi-
         sions or Article 7, ;ieotlon6 or the State Constitution are
         liable rOr taxes by all &overnmental a(;enclasauthorized to
         levy and oollect taxes, exoept taxes leviedqlor State purposes.



                    .
                                     /a/    BY




                                                 By Bi7B
                                                    Chairman